Exhibit 10.27

 

--------------------------------------------------------------------------------

 

ACAS TRANSFER AGREEMENT

 

between

 

AMERICAN CAPITAL STRATEGIES, LTD.,

as the Originator,

 

and

 

ACAS BUSINESS LOAN LLC, 2005-1,

as the Trust Depositor

 

Dated as of October 4, 2005

 

--------------------------------------------------------------------------------

 

ACAS Business Loan Trust Notes, Series 2005-1

Class A-1, Class A-2A, Class A-2B, Class B, Class C, Class D and Class E Notes



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I.         DEFINITIONS    2

Section 1.01.

   Definitions    2

Section 1.02.

   Other Terms    2

Section 1.03.

   Computation of Time Periods    2

Section 1.04.

   Interpretation    2

Section 1.05.

   References    3

Section 1.06.

   Calculations    3 ARTICLE II.         TRANSFER OF LOAN ASSETS    3

Section 2.01.

   Transfer of Loan Assets    3

Section 2.02.

   Conditions to Transfer of Initial Loan Assets to the Trust Depositor    5

Section 2.03.

   Acceptance by the Trust Depositor    7

Section 2.04.

   Conveyance of Substitute Loans    7

Section 2.05.

   Conveyance of Additional Loans    9

Section 2.06.

   Delivery of Loan Files    11

Section 2.07.

   Release of Released Amounts    11 ARTICLE III.         REPRESENTATIONS AND
WARRANTIES    11

Section 3.01.

   Representations and Warranties Regarding the Originator    12

Section 3.02.

   Representations and Warranties Regarding Each Loan and as to Certain Loans in
the Aggregate    16

Section 3.03.

   Representations and Warranties Regarding the Initial Loans in the Aggregate
   16

Section 3.04.

   Representations and Warranties Regarding the Loan Files    17

Section 3.05.

   Representations and Warranties Regarding Concentrations of Initial Loans   
17

Section 3.06.

   Representations and Warranties By the Trust Depositor    17 ARTICLE IV.
        PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS    19

Section 4.01.

   Custody of Loans    19

Section 4.02.

   Filing    19

Section 4.03.

   Name Change or Relocation    19

Section 4.04.

   Chief Executive Office    20

Section 4.05.

   Costs and Expenses    20

Section 4.06.

   Sale Treatment    20

Section 4.07.

   Separateness from Trust Depositor    20 ARTICLE V.         COVENANTS OF THE
ORIGINATOR    20

Section 5.01.

   Corporate Existence; Merger or Consolidation    20

Section 5.02.

   Loans Not to Be Evidenced by Promissory Notes    21

Section 5.03.

   Security Interests    21

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

Section 5.04.

   Compliance with Law    21

Section 5.05.

   Liability of Originator; Indemnities    21

Section 5.06.

   Limitation on Liability of Originator and Others    22

ARTICLE VI.         REMEDIES UPON MISREPRESENTATION; REPURCHASE OPTION

   22

Section 6.01.

   Repurchases of, or Substitution for, Loans for Breach of Representations and
Warranties    22

Section 6.02.

   Reassignment of Repurchased or Substituted Loans    23

ARTICLE VII.         ORIGINATOR INDEMNITIES

   23

Section 7.01.

   Originator’s Indemnification    23

Section 7.02.

   Liabilities to Obligors    24

Section 7.03.

   Tax Indemnification    24

Section 7.04.

   Adjustments    25

Section 7.05.

   Operation of Indemnities    25

ARTICLE VIII.         MISCELLANEOUS

   25

Section 8.01.

   Amendment    25

Section 8.02.

   Governing Law    26

Section 8.03.

   Notices    27

Section 8.04.

   Severability of Provisions    29

Section 8.05.

   Third Party Beneficiaries    29

Section 8.06.

   Counterparts    29

Section 8.07.

   Headings    29

Section 8.08.

   No Bankruptcy Petition; Disclaimer    29

Section 8.09.

   Prohibited Transactions with Respect to the Issuer    30

Section 8.10.

   Assignment or Delegation by the Originator    30

Section 8.11.

   Limited Recourse    30

 

-ii-



--------------------------------------------------------------------------------

TRANSFER AGREEMENT

 

THIS ACAS TRANSFER AGREEMENT, dated as of October 4, 2005, is between AMERICAN
CAPITAL STRATEGIES, LTD., a Delaware corporation (together with its successors
and assigns, “ACAS”), as the originator (together with its successor and
assigns, the “Originator”) and ACAS BUSINESS LOAN LLC, 2005-1, a Delaware
limited liability company, as the trust depositor (together with its successor
and assigns, the “Trust Depositor”).

 

WHEREAS, in the regular course of its business, the Originator originates,
purchases or otherwise acquires Loans (as defined in the Transfer and Servicing
Agreement);

 

WHEREAS, the Trust Depositor desires to acquire the Initial Loans from the
Originator and may acquire from time to time thereafter certain Additional Loans
and Substitute Loans (such Initial Loans, Additional Loans and Substitute Loans,
together with certain related property as more fully described in the Transfer
and Servicing Agreement, being the Loan Assets as defined herein);

 

WHEREAS, it is a condition to the Trust Depositor’s acquisition of the Initial
Loans from the Originator that the Originator make certain representations and
warranties regarding the Loan Assets for the benefit of the Trust Depositor as
well as the Issuer;

 

WHEREAS, the Trust Depositor is willing to purchase and accept assignment of the
Loan Assets from the Originator pursuant to the terms hereof; and

 

WHEREAS, on the Closing Date, the Trust Depositor will sell, convey and assign
all its right, title and interest in the Initial Loan Assets to ACAS Business
Loan Trust 2005-1, a Delaware statutory trust (together with its successors and
assigns, the “Issuer”), pursuant to a Transfer and Servicing Agreement, dated as
of the date hereof (as amended, modified, restated, replaced, waived,
substituted, supplemented or extended from time to time, the “Transfer and
Servicing Agreement”) among ACAS, as the originator and as the servicer, the
Trust Depositor, as the trust depositor, the Issuer, as the issuer, and Wells
Fargo Bank, National Association, as the indenture trustee and the backup
servicer.

 

WHEREAS, during the Ramp-Up Period and the Replenishment Period, the Trust
Depositor intends to acquire Additional Loans from the Originator from time to
time using the proceeds of Draws under the Class A-2A Notes (during the Ramp-Up
Period) and Principal Collections with respect to the Loan Assets and convey
such Additional Loans to the Issuer pursuant to the Transfer and Servicing
Agreement and the Originator wishes to convey any such Additional Loans to the
Trust Depositor;



--------------------------------------------------------------------------------

NOW, THEREFORE, based upon the above recitals, the mutual promises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

  Section 1.01. Definitions.

 

Whenever capitalized terms are used but not defined in this Agreement, such
terms shall have the meanings attributed to such terms in the Transfer and
Servicing Agreement, unless the context otherwise requires.

 

  Section 1.02. Other Terms.

 

All accounting terms used but not specifically defined herein shall be construed
in accordance with generally accepted accounting principles. The symbol “$”
shall mean the lawful currency of the United States. All terms used in Article 9
of the UCC in the State of New York, and not specifically defined herein, are
used herein as defined in such Article 9.

 

  Section 1.03. Computation of Time Periods.

 

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including”, the words “to” and “until” each mean “to but excluding”,
and the word “within” means “from and excluding a specified date and to and
including a later specified date”.

 

  Section 1.04. Interpretation.

 

In this Agreement, unless a contrary intention appears:

 

(i) the singular number includes the plural number and vice versa;

 

(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by the
Transaction Documents;

 

(iii) reference to any gender includes each other gender;

 

(iv) reference to day or days without further qualification means calendar days;

 

(v) unless otherwise stated, reference to any time means New York, New York
time;

 

(vi) references to “writing” include printing, typing, lithography, electronic
or other means of reproducing words in a visible form;

 

(vii) reference to any agreement (including any Transaction Document), document
or instrument means such agreement, document or instrument as amended, modified,
supplemented, replaced, restated, waived or extended and in effect from time to
time in accordance with the terms thereof and, if applicable, the terms of the
other

 

2



--------------------------------------------------------------------------------

Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor; and

 

(viii) reference to any Requirement of Law means such Requirement of Law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any Section or other provision of any Requirement of Law means
that provision of such Requirement of Law from time to time in effect and
constituting the substantive amendment, modification, codification, replacement
or reenactment of such Section or other provision.

 

  Section 1.05. References.

 

All section references (including references to the Preamble), unless otherwise
indicated, shall be to Sections (and the Preamble) in this Agreement.

 

  Section 1.06. Calculations.

 

Except as otherwise provided herein, all interest rate and basis point
calculations hereunder will be made on the basis of a 360-day year and the
actual days elapsed in the relevant period and will be carried out to at least
three decimal places.

 

ARTICLE II.

 

TRANSFER OF LOAN ASSETS

 

  Section 2.01. Transfer of Loan Assets.

 

(a) The Originator shall sell, assign and convey assets to the Trust Depositor
pursuant to the terms and provisions hereof.

 

(b) Subject to and upon the terms and conditions set forth herein, the
Originator hereby sells, transfers, assigns, sets over and otherwise conveys to
the Trust Depositor, for a purchase price of $850,000,000 in cash, all of the
right, title and interest of the Originator in and to the following (the items
in clauses (i) - (vi) below, but in each case excluding the Retained Interest
and Excluded Amounts, being collectively referred to herein as the “Loan
Assets”):

 

(i) the Initial Loans and all Collections and other monies due or to become due
in payment of such Loans on and after the Initial Cut-Off Date, including any
Prepayment Amounts, any Prepayment Premiums, any Late Charges, any payments in
respect of a casualty or early termination, any Insurance Proceeds and any
Liquidation Proceeds received with respect to the foregoing;

 

(ii) the Collateral related to such Loans (to the extent the Originator, other
than solely in its capacity as collateral agent under any loan agreement with an
Obligor, has been granted a Lien thereon), including the related security
interest granted by the Obligor under such Loans, all proceeds from any sale or
other disposition of such Collateral, and all Insurance Policies;

 

3



--------------------------------------------------------------------------------

(iii) the Loan Files and all documents and records (including computer records)
relating thereto;

 

(iv) all guarantees, indemnities, warranties and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Loans;

 

(v) the Trust Accounts and all Trust Account Property (to the extent of the
Originator’s interest if any therein); and

 

(vi) all income, payments, products, proceeds and other benefits of any and all
of the foregoing.

 

To the extent the purchase price paid to the Originator for any Loan is less
than the fair market value of such Loan, the difference between such fair market
value and the purchase price shall be deemed to be a capital contribution made
by the Originator to the Trust Depositor on the applicable purchase date.

 

(c) The Originator and the Trust Depositor acknowledge that the representations
and warranties of the Originator in Section 3.01, 3.02, 3.03, 3.04 and 3.05 will
run to and be for the benefit of the Issuer, the Trustees and the Swap
Counterparties, and the Issuer and the Trustees may enforce, directly without
joinder of the Trust Depositor, the repurchase obligations of the Originator
with respect to breaches of such representations and warranties as set forth
herein and in Section 6.01.

 

(d) The sale, transfer, assignment, set-over and conveyance of the Loan Assets
by the Originator to the Trust Depositor pursuant to this Agreement does not
constitute and is not intended to result in a creation or an assumption by the
Trust Depositor or the Issuer of any obligation of the Originator in connection
with the Loan Assets, or any agreement or instrument relating thereto,
including, without limitation, (i) any obligation to any Obligor, if any, not
financed by the Originator, (ii) any taxes, fees, or other charges imposed by
any Governmental Authority and (iii) any insurance premiums that remain owing
with respect to any Loan at the time such Loan is sold hereunder. Without
limiting the foregoing, the Trust Depositor does not assume any obligation to
purchase any additional notes or loans under agreements governing the Loan
Assets.

 

(e) The Originator and the Trust Depositor intend and agree that (i) the
transfer of the Loan Assets from the Originator to the Trust Depositor and the
transfer of the Loan Assets from the Trust Depositor to the Issuer are intended
to be a sale, conveyance and transfer of ownership of the Loan Assets rather
than the mere granting of a security interest to secure a borrowing and
(ii) such Loan Assets shall not be part of the Originator’s or the Trust
Depositor’s estate in the event of a filing of a bankruptcy petition or other
action by or against such Person under any Insolvency Law. In the event,
however, that notwithstanding such intent and agreement, such transfers are
deemed to be a grant of a mere security interest to secure indebtedness, the
Originator shall be deemed to have granted (and hereby does grant) to the Trust
Depositor a perfected first priority security interest in such Loan Assets, and
this Agreement shall constitute a security agreement under Requirements of Law,
securing the repayment of the purchase price

 

4



--------------------------------------------------------------------------------

paid hereunder, and the obligations and/or interests represented by the
Securities and the obligations of the Issuer under the Swap Transactions and the
Swaps, in the order and priorities, and subject to the other terms and
conditions of, this Agreement, the Transfer and Servicing Agreement, the
Indenture, the Trust Agreement and the Swaps, together with such other
obligations or interests as may arise hereunder and thereunder in favor of the
parties hereto and thereto.

 

(f) If any such transfer of the Loan Assets is deemed to be the mere granting of
a security interest to secure a borrowing, the Trust Depositor may, to secure
the Trust Depositor’s obligations under the Transfer and Servicing Agreement (to
the extent that the transfer of the Loan Assets thereunder is deemed to be a
mere granting of a security interest to secure a borrowing) repledge and
reassign (i) all or a portion of the Loan Assets pledged to the Trust Depositor
by the Originator and with respect to which the Trust Depositor has not released
its security interest at the time of such pledge and assignment, and (ii) all
proceeds thereof. Such repledge and reassignment may be made by the Trust
Depositor with or without a repledge and reassignment by the Trust Depositor of
its rights under any agreement with the Originator, and without further notice
to or acknowledgment from the Originator. The Originator waives, to the extent
permitted by Requirements of Law, all claims, causes of action and remedies,
whether legal or equitable (including any right of setoff), against the Trust
Depositor or any assignee of the Trust Depositor relating to such action by the
Trust Depositor in connection with the transactions contemplated by this
Agreement and the Transaction Documents.

 

  Section 2.02. Conditions to Transfer of Initial Loan Assets to the Trust
Depositor.

 

On or before the Closing Date, the Originator shall deliver or cause to be
delivered to the Trust Depositor, the Owner Trustee and the Indenture Trustee
each of the following documents, certificates and other items:

 

(a) a certificate of an officer of the Originator substantially in the form of
Exhibit C to the Transfer and Servicing Agreement;

 

(b) copies of resolutions of the Board of Directors of the Originator and the
Servicer or of the Executive Committee of the Board of Directors of the
Originator and the Servicer approving the execution, delivery and performance of
this Agreement and the transactions contemplated hereunder, certified in each
case by the Secretary or an Assistant Secretary of the Originator, the Servicer
and the member of the Trust Depositor;

 

(c) officially certified recent evidence of due incorporation and good standing
of the Originator, the Servicer and the Trust Depositor under the laws of the
State of Delaware;

 

(d) the initial List of Loans, certified by an officer of the Trust Depositor,
together with an Assignment substantially in the form of Exhibit A (along with
the delivery of any instruments and Loan Documents as required under
Section 2.08 of the Transfer and Servicing Agreement);

 

(e) a letter from each applicable Rating Agency assigning ratings not lower than
those disclosed in the Offering Memorandum to each of the Class A-1 Notes,
Class A-2A Notes,

 

5



--------------------------------------------------------------------------------

the Class A-2B Notes, the Class B Notes, the Class C Notes and, solely in the
case of Fitch, the Class D Notes;

 

(f) a letter from Ernst & Young, or another nationally recognized accounting
firm, addressed to the Originator and the Trust Depositor, (i) stating that such
firm has reviewed a sample of the Initial Loans and performed specific
procedures for such sample with respect to certain loan terms and
(ii) identifying those Initial Loans that do not conform to the procedures;

 

(g) evidence of proper filing with appropriate offices in the UCC Filing
Locations of UCC financing statements delivered by the Originator, as debtor,
naming the Trust Depositor as secured party (and the Issuer as assignee) and
identifying the Loan Assets as collateral;

 

(h) an Officer’s Certificate listing the Servicer’s Servicing Officers;

 

(i) evidence of deposit in the Collection Account of all funds received with
respect to the Initial Loans on and after the Initial Cut-Off Date to the date
two days preceding the Closing Date, together with an Officer’s Certificate from
the Servicer to the effect that such amount is correct;

 

(j) evidence of deposit in the Reserve Fund of the Reserve Fund Initial Deposit
by the Issuer;

 

(k) a fully executed copy of each Transaction Document;

 

(l) opinions of counsel for the Originator, in form and substance satisfactory
to the Initial Purchasers (and including as an addressee thereof each Rating
Agency);

 

(m) an opinion of Winston & Strawn LLP to the effect that, for federal income
tax purposes, the Offered Notes will be characterized as debt and the Issuer
will not be characterized as an association, taxable mortgage pool, or publicly
traded partnership taxable as a corporation;

 

(n) an opinion of Winston & Strawn LLP to the effect that, for Maryland tax
purposes, the Issuer will not be subject to income tax imposed by the State of
Maryland, and Holders of the Offered Notes that are not otherwise subject to
State of Maryland income tax jurisdiction will not become subject to income
taxation by the State of Maryland solely as a result of their ownership of the
Offered Notes;

 

(o) an opinion of Winston & Strawn LLP, in form and substance satisfactory to
the Initial Purchasers, as to certain true sale, non-consolidation and
perfection of security interests issues; and

 

(p) an opinion of Arnold & Porter LLP, counsel to the Company, (i) with respect
to certain corporate matters and (ii) with respect to there being no consents
required to transfer the Loans.

 

6



--------------------------------------------------------------------------------

  Section 2.03. Acceptance by the Trust Depositor.

 

On the Closing Date, if the conditions set forth in Section 2.02 have been
satisfied or waived in writing, the Originator shall deliver, on behalf of the
Trust Depositor, to the Issuer the Loan Assets and such delivery to and
acceptance by the Issuer shall be deemed to be delivery to and acceptance by the
Trust Depositor.

 

  Section 2.04. Conveyance of Substitute Loans.

 

(a) Subject to Sections 2.01(d) and (e) and the satisfaction of the conditions
set forth in paragraph (b) of this Section 2.04, the Originator may at its
option (but shall not be obligated to) (I) deposit to the Principal Collection
Account the Transfer Deposit Amount with respect to the Loan as to which a
Substitution Event has occurred and, then, prior to the expiry of (A) during the
Ramp-Up Period and the Replenishment Period, 90 days from the date of such
deposit and (B) following the Replenishment Period, 180 days from the date of
such deposit, convey to the Trust Depositor one or more Loans as described in
the following clause (II) in exchange for the funds so deposited or a portion
thereof, or (II) contemporaneously, sell, transfer, assign, set over and
otherwise convey to the Trust Depositor (by delivery of an executed Subsequent
Purchase Agreement substantially in the form attached as Exhibit J to the
Transfer and Servicing Agreement), without recourse other than as expressly
provided herein and therein (and the Trust Depositor shall be required to
purchase through cash payment or by exchange of one or more related Loans
released by the Issuer to the Trust Depositor on the Subsequent Transfer Date),
all of the right, title and interest of the Originator in and to the following
(the property in clauses (i)-(vi) below, but in each case excluding the Retained
Interest and the Excluded Amounts, upon such transfer, becoming part of the
“Loan Assets”):

 

(i) the Substitute Loans identified in the related Addition Notice and all
Collections and other monies due or to become due in payment of such Substitute
Loans on and after the related Subsequent Cut-Off Date, including any Prepayment
Amounts, any Prepayment Premiums, any Late Charges, any payments in respect of a
casualty or early termination, any Insurance Proceeds and any Liquidation
Proceeds received with respect to the foregoing;

 

(ii) the Collateral related to such Loans (to the extent the Originator, other
than solely in its capacity as collateral agent under any loan agreement with an
Obligor, has been granted a Lien thereon), including the related security
interest granted by the Obligor under such Loans, all proceeds from any sale or
other disposition of such Collateral and all Insurance Policies;

 

(iii) the Loan Files and all documents and records (including computer records)
relating thereto;

 

(iv) all guarantees, indemnities, warranties and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Loans;

 

(v) the Trust Accounts and all Trust Account Property (to the extent of the
Originator’s interest if any therein); and

 

7



--------------------------------------------------------------------------------

(vi) all income, payments, products, proceeds and other benefits of any and all
of the foregoing.

 

(b) The Originator shall transfer to the Trust Depositor and the Trust Depositor
shall transfer to the Issuer the Substitute Loans and the other property and
rights related thereto described in Section 2.04(a) above only upon the
satisfaction of each of the following conditions on or prior to the related
Subsequent Transfer Date (and the delivery of a related Addition Notice by the
Trust Depositor shall be deemed a representation and warranty by the Trust
Depositor and of the Originator that such conditions have been or will be, as of
the related Subsequent Transfer Date, satisfied):

 

(i) the Trust Depositor shall have provided the Issuer and the Indenture Trustee
with a timely Addition Notice complying with the definition thereof, which
notice shall in any event be no later than five days prior to the date of
addition;

 

(ii) there shall have occurred, with respect to each such Substitute Loan, a
corresponding Substitution Event with respect to one or more Loans then in the
Loan Pool;

 

(iii) the Substitute Loan(s) being conveyed to the Issuer satisfy the Substitute
Loan Qualification Conditions;

 

(iv) after giving effect to the inclusion of the applicable Substitute Loans in
the Loan Pool effected after the Ramp-Up Period, the Portfolio Criteria are
satisfied; provided that if any component of the Portfolio Criteria is not
satisfied prior to giving effect to the inclusion of a Substitute Loan, the
Portfolio Criteria shall be deemed satisfied with respect to such component if
the component is maintained or improved by the inclusion of such Substitute
Loan; provided that for purposes of determining compliance with the Portfolio
Criteria, any Substitute Loan which does not have a rating from each Rating
Agency as of the applicable Cut-Off Date will be deemed to have an S&P Rating of
“CCC,” a Moody’s Rating of “Caa2” and a Fitch Rating of “CCC” pending receipt of
a rating estimate from the applicable Rating Agency.

 

(v) the Originator shall have delivered to the Trust Depositor a duly executed
written Subsequent Purchase Agreement, which shall include a Subsequent List of
Loans listing the Substitute Loans;

 

(vi) the Trust Depositor shall have delivered to the Issuer a duly executed
written Subsequent Transfer Agreement, which shall include a Subsequent List of
Loans listing the Substitute Loans;

 

(vii) the Trust Depositor shall have deposited or caused to be deposited in the
Collection Account all Collections received with respect to the Substitute Loans
on and after the related Subsequent Cut-Off Date;

 

(viii) as of each Subsequent Transfer Date, neither the Originator nor the Trust
Depositor was insolvent nor will either of them have been made insolvent by such
transfer nor is either of them aware of any pending insolvency;

 

8



--------------------------------------------------------------------------------

(ix) no selection procedures believed by the Originator or the Trust Depositor
to be adverse to the interests of the Holders or the Swap Counterparties shall
have been utilized in selecting the Substitute Loans;

 

(x) each of the representations and warranties made by the Originator and the
Trust Depositor pursuant to Sections 3.02 (including, without limitation, that
such Substitute Loan is an Eligible Loan), 3.03(b)(i) and (ii) (except that any
reference in Section 3.03(b) to an Initial Loan shall be deemed a reference to a
Substitute Loan) and 3.04 hereof and, with respect to the Originator only, this
Agreement, and applicable to the Substitute Loans shall be true and correct as
of the related Subsequent Transfer Date; and

 

(xi) the Originator shall, at its own expense, on or prior to the Subsequent
Transfer Date, indicate in its Computer Records that ownership of the Substitute
Loans identified on the Subsequent List of Loans in the Subsequent Transfer
Agreement has been sold to the Issuer through the Trust Depositor pursuant to
this Agreement.

 

  Section 2.05. Conveyance of Additional Loans.

 

(a) The Originator may, at its option (but shall not be obligated to) at any
time during the Ramp-Up Period and the Replenishment Period and subject to the
conditions set forth in this Section 2.05, sell, transfer, assign set over and
otherwise convey to the Trust Depositor (by delivery of a Subsequent Purchase
Agreement in the form of Exhibit J to the Transfer and Servicing Agreement), the
Trust Originator’s right, title and interest in Additional Loan Assets, which
shall become part of the Loan Assets.

 

Upon the acquisition of any Additional Loan Assets pursuant to this
Section 2.05, such Additional Loan Assets shall thereupon be conveyed by the
Trust Depositor to the Issuer and become part of the Indenture Collateral
subject to the Lien of the Indenture. The Originator represents and warrants in
connection with the foregoing that it will not cause the Trust Depositor to
acquire any Additional Loan pursuant to this Section 2.05 for the primary
purpose of recognizing gains or decreasing losses resulting from market value
changes.

 

(b) During the Replenishment Period, each Additional Loan to be purchased by the
Trust Depositor for conveyance to the Issuer for inclusion in the Loan Pool will
be eligible for purchase by the Trust Depositor for conveyance to the Issuer and
inclusion in the Indenture Collateral only if, after giving effect to the
inclusion of the applicable Additional Loans in the Loan Pool, the Portfolio
Criteria are satisfied; provided that if any component of the Portfolio Criteria
is not satisfied prior to giving effect to the inclusion of an Additional Loan,
the Portfolio Criteria shall be deemed satisfied with respect to such component
if the component is maintained or improved by the inclusion of such Additional
Loan. For purposes of determining compliance with the Portfolio Criteria, any
Additional Loan which does not have a rating from each Rating Agency as of the
applicable Cut-Off Date will be deemed to have an S&P Rating of “CCC,” a Moody’s
Rating of “Caa2” and a Fitch Rating of “CCC” pending receipt of a rating
estimate from the applicable Rating Agency.

 

(c) The Originator shall transfer to the Trust Depositor the Additional Loans
and the other property and rights related thereto described in Section 2.05(a)
only upon the satisfaction

 

9



--------------------------------------------------------------------------------

of each of the following conditions on or prior to the related Transfer Date
(and the delivery of a related Addition Notice by the Trust Depositor shall be
deemed a representation and warranty by the Trust Depositor and the Originator
that such conditions are satisfied as of the related Subsequent Transfer Date):

 

(i) the Trust Depositor shall have provided the Issuer and the Indenture Trustee
with a timely Addition Notice complying with the definition thereof contained
herein, which Addition Notice shall be delivered no later than five days prior
to the related Subsequent Transfer Date;

 

(ii) after giving effect to the inclusion of the applicable Additional Loans in
the Loan Pool during the Replenishment Period, the Portfolio Criteria are
satisfied; provided that if any component of the Portfolio Criteria is not
satisfied prior to giving effect to the inclusion of such Additional Loan, the
Portfolio Criteria shall be deemed satisfied with respect to such component if
the component is maintained or improved by the inclusion of such Additional
Loan;

 

(iii) the Originator shall have delivered to the Trust Depositor and Indenture
Trustee a duly executed Subsequent Purchase Agreement in substantially the form
of Exhibit J to the Transfer and Servicing Agreement, which shall include a
Subsequent List of Loans listing the Additional Loans; and

 

(iv) the Trust Depositor shall have delivered to the Issuer a duly executed
Subsequent Transfer Agreement, which shall include a Subsequent List of Loans
listing the Additional Loans;

 

(v) the Trust Depositor shall have deposited or caused to be deposited in the
Collection Account all Collections received with respect to the Additional Loans
on and after the related Subsequent Cut-Off Date;

 

(vi) as of each Subsequent Transfer Date, neither the Originator nor the Trust
Depositor was insolvent nor will either of them have been made insolvent by such
transfer hereunder or under the Transfer and Servicing Agreement nor is either
of them aware of any pending insolvency;

 

(vii) no selection procedures believed by the Originator or the Trust Depositor
to be adverse to the interests of the Holders or the Swap Counterparties shall
have been utilized in selecting the Additional Loans; and

 

(viii) each of the representations and warranties made by the Originator
pursuant to Sections 3.02 (including without limitation that such Additional
Loan is an Eligible Loan), 3.03(b)(ii) (except that any reference therein to an
Initial Loan shall be deemed a reference to an Additional Loan) and 3.04 hereof
applicable to the Additional Loans shall be true and correct as of the related
Subsequent Transfer Date.

 

(d) the Originator shall, at its own expense, on or prior to the Subsequent
Transfer Date, indicate in its Computer Records that ownership of the Additional
Loans identified on the Subsequent List of Loans in the Subsequent Transfer
Agreement has been sold to the Issuer

 

10



--------------------------------------------------------------------------------

through the Trust Depositor pursuant to this Agreement and the Transfer and
Servicing Agreement.

 

  Section 2.06. Delivery of Loan Files.

 

The Originator shall deliver, on behalf of the Trust Depositor, possession of
all “instruments” (within the meaning of Article 9 of the UCC) not constituting
part of “chattel paper” (within the meaning of such Article 9) that evidence any
Loan, including all Underlying Notes (other than in the case of Noteless Loans),
and all other portions of the Loan Files, to the Indenture Trustee on behalf of
the Issuer five Business Days prior to the applicable Assignment Date, in each
case endorsed in blank without recourse, and shall deliver a copy of the Loan
Register with respect to any Noteless Loan, together with an Officer’s
Certificate of the Originator as to the accuracy thereof, in accordance with the
foregoing delivery requirements. Pursuant to Section 3.06 of the Indenture, the
Issuer is required to deliver such instruments and Loan Files to the Indenture
Trustee as pledgee under the Indenture for the benefit of the Noteholders and
the Swap Counterparties. Accordingly, the Trust Depositor hereby authorizes and
directs the Originator to deliver possession of all such instruments and the
Loan Files to the Indenture Trustee on behalf of and for the account of the
Issuer, as assignee of the Trust Depositor, and agrees that such delivery shall
satisfy the condition set forth in the first sentence of this Section 2.06. The
Originator shall also identify on the List of Loans (including any deemed
amendment thereof associated with any Additional Loans or Substitute Loans),
whether by attached schedule or marking or other effective identifying
designation, all Loans that are or are evidenced by such instruments.

 

  Section 2.07. Release of Released Amounts.

 

Immediately upon the release to the Trust Depositor by the Indenture Trustee of
the Released Amounts, the Trust Depositor hereby irrevocably agrees to release
to the Originator such Released Amounts, which release shall be automatic and
shall require no further act by the Trust Depositor; provided, that, the Trust
Depositor shall execute and deliver such instruments of release and assignment,
or otherwise confirming the foregoing release of any Released Amounts, as may be
reasonably requested by the Originator.

 

ARTICLE III.

 

REPRESENTATIONS AND WARRANTIES

 

The Originator makes, and upon execution of each Subsequent Purchase Agreement
shall be deemed to make, the following representations and warranties, on which
the Trust Depositor will rely in conveying the Loan Assets on the applicable
Assignment Date to the Issuer, and on which the Issuer, the Holders and the Swap
Counterparties will rely. The Trust Depositor acknowledges that such
representations and warranties are being made by the Originator for the benefit
of the Issuer, the Holders and the Swap Counterparties.

 

Such representations and warranties speak as of the execution and delivery of
this Agreement and as of the applicable Assignment Date, but shall survive the
sale, transfer and assignment of the Loan Assets to the Issuer. The repurchase
obligation or substitution right of

 

11



--------------------------------------------------------------------------------

the Originator set forth in Section 6.01 constitutes the sole remedy available
for a breach of a representation or warranty of the Originator set forth in
Sections 3.01, 3.02, 3.03, 3.04 or 3.05 of this Agreement. Notwithstanding the
foregoing, the Originator shall not be deemed to be remaking any of the
representations set forth in Section 3.03 or 3.05 on a Subsequent Transfer Date
with respect to the Additional Loans or the Substitute Loans, as such
representations relate solely to the composition of the Initial Loans conveyed
on the Closing Date; provided, that, any inaccurate representation as to
concentrations contained in any Addition Notice shall be subject to the same
remedies hereunder as if such representation were made under Section 3.05 on the
Closing Date with respect to an Initial Loan.

 

  Section 3.01. Representations and Warranties Regarding the Originator.

 

By its execution of this Agreement and each Subsequent Purchase Agreement, the
Originator represents and warrants that:

 

(a) Organization and Good Standing. The Originator is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has the requisite corporate power to own or
lease its assets and to transact the business in which it is currently engaged.
The Originator is duly qualified to do business as a foreign corporation and is
in good standing in each jurisdiction in which the character of the business
transacted by it or properties owned or leased by it requires such
qualification, except where the failure so to qualify would not reasonably be
expected to have a material adverse effect on the business, properties, assets,
or condition (financial or otherwise) of the Originator or Trust Depositor. The
Originator is properly licensed in each jurisdiction to the extent required by
the laws of such jurisdiction in order to originate, and (if the Originator is
to be the Servicer) service the Loans in accordance with the terms of the
Transfer and Servicing Agreement.

 

(b) Authorization. The Originator has the corporate power and authority to make,
execute, deliver and perform this Agreement and the other Transaction Documents
to which the Originator is a party and all of the transactions contemplated
under this Agreement and the other Transaction Documents to which the Originator
is a party, and has taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which the Originator is a party.

 

(c) Valid Sale. This Agreement and each Subsequent Purchase Agreement, if any,
shall effect a valid sale, transfer and assignment of the Loan Assets from the
Originator to the Trust Depositor, enforceable against the Originator in
accordance with their terms.

 

(d) Binding Agreements. This Agreement and the other Transaction Documents to
which the Originator is a party constitute the legal, valid and binding
obligation of the Originator enforceable in accordance with their terms, except
as enforcement of such terms may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally and by the
availability of equitable remedies.

 

(e) No Consent Required. The Originator is not required to obtain the consent of
any other party or any consent, license, approval or authorization from, or
registration or declaration with, any Governmental Authority in connection with
the execution, delivery, performance,

 

12



--------------------------------------------------------------------------------

validity or enforceability of this Agreement and the other Transaction Documents
to which the Originator is a party except (i) for the filing of the UCC
financing statements and (ii) such consents, licenses, approvals,
authorizations, registrations and declarations which have been obtained and are
in full force and effect.

 

(f) No Violations. The Originator’s execution, delivery and performance of this
Agreement and the other Transaction Documents to which the Originator is a party
will not violate any provision of any Requirements of Law or any order or decree
of any court or the Certificate of Incorporation or Bylaws of the Originator, or
constitute (with or without notice or lapse of time or both) a breach of any
material mortgage, indenture, contract or other agreement to which the
Originator is a party or by which the Originator or any of the Originator’s
properties may be bound.

 

(g) Litigation. No litigation or administrative proceeding of or before any
court, tribunal or governmental body is currently pending, or, to the knowledge
of the Originator, threatened, against the Originator or any of its respective
properties or with respect to this Agreement or any other Transaction Document
to which the Originator is a party that, if adversely determined, would, in the
reasonable opinion of the Originator, be expected to have a material adverse
effect on the business, properties, assets or condition (financial or other) of
the Originator or the transactions contemplated by this Agreement or any other
Transaction Document to which the Originator is a party.

 

(h) Name and Location; No Changes. The Originator’s name and location (within
the meaning of Article 9 of the UCC) are as set forth in Section 8.03. The
Originator has not changed its name, identity, structure, existence or state of
incorporation, whether by amendment of its certificate of incorporation, by
reorganization or otherwise, and has not changed its location (within the
meaning of Article 9 of the UCC) within the four months preceding the Closing
Date.

 

(i) No Bulk Sales. The execution, delivery and performance of this Agreement by
the Originator do not require compliance with any “bulk sales” laws by the
Originator.

 

(j) Solvency. The Originator on each date of, and after giving effect to, the
transfer of the Loans and any Additional Loans or Substitute Loans, as the case
may be, to the Trust Depositor pursuant to this Agreement is and will be
Solvent.

 

(k) Use of Proceeds. No proceeds of the sale of any Initial Loan, Additional
Loan or Substitute Loan hereunder received by the Originator will be used by the
Originator to purchase or carry any “margin stock” as such term is defined in
Regulation T, U or X of the Board of Governors of the Federal Reserve System.

 

(l) An Investment Company. The Originator is properly registered as an
“investment company” within the meaning, and is, and after consummation of the
transactions contemplated by this Agreement and the other Transaction Documents
will be, in compliance with all requirements, of the Investment Company Act of
1940, as amended.

 

(m) Taxes. The Originator has filed or caused to be filed all tax returns that,
to its knowledge, are required to be filed and has paid all taxes shown to be
due and payable on such

 

13



--------------------------------------------------------------------------------

returns or on any assessments made against it or any of its property and all
other taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (other than any amount of tax due, the validity of which
is currently being contested in good faith by appropriate proceedings and with
respect to which reserves in accordance with generally accepted accounting
principles have been provided on the books of the Originator); no tax Lien has
been filed and, to the Originator’s knowledge, no claim is being asserted, with
respect to any such tax, fee or other charge.

 

(n) Sale Treatment. The Originator has treated the transfer of Loan Assets to
the Trust Depositor for all purposes (other than sale treatment for financial
accounting purposes) as a sale and purchase on all of its relevant books,
records, financial statements and other applicable documents, except to the
extent applicable tax laws require otherwise.

 

(o) Marking of Files. The Originator will have, at its own expense, prior to the
close of business on the Closing Date, indicated in its Computer Records that
ownership of the Loans transferred by it to the Trust Depositor and identified
on the List of Loans have been sold to the Trust Depositor.

 

(p) Security Interest.

 

(i) This Agreement creates a valid, continuing and enforceable security interest
(as defined in the applicable UCC) in the Loan Assets in favor of the Trust
Depositor, which security interest is prior to all other Liens (except for
Permitted Liens), and is enforceable as such against creditors of and purchasers
from the Originator;

 

(ii) such Loans, along with the related Loan Files, constitute either a “general
intangible,” an “instrument,” an “account,” “investment property,” or “chattel
paper,” within the meaning of the applicable UCC;

 

(iii) the Originator owns and has good and marketable title to such Loan Assets
free and clear of any Lien, claim or encumbrance of any Person (other than
Permitted Liens);

 

(iv) the Originator has received all consents and approvals required by the
terms of the Loan Assets to the sale of the Loan Assets hereunder to the Trust
Depositor;

 

(v) the Originator has caused the filing of all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under Requirements
of Law in order to perfect the security interest in such Loan Assets granted to
the Trust Depositor under this Agreement;

 

(vi) other than the security interest granted to the Trust Depositor pursuant to
this Agreement and the Transfer and Servicing Agreement, the Originator has not
pledged, assigned, sold, granted a security interest in or otherwise conveyed
any of such Loan Assets;

 

(vii) the Originator has not authorized the filing of and is not aware of any
financing statements against the Originator that include a description of
collateral

 

14



--------------------------------------------------------------------------------

covering such Loan Assets other than any financing statement (A) relating to the
security interest granted to the Trust Depositor under this Agreement and the
Transfer and Servicing Agreement, or (B) that has been terminated;

 

(viii) the Originator is not aware of the filing of any judgment or tax Lien
filings against the Originator;

 

(ix) all original executed copies of each Underlying Note, if any, that
constitute or evidence the Loan Assets have been delivered to the Indenture
Trustee;

 

(x) the Originator has received a written acknowledgment from the Indenture
Trustee that the Indenture Trustee or its bailee is holding the Underlying
Notes, if any, that constitute or evidence the Loan Assets solely on behalf of
and for the benefit of the Noteholders and the Swap Counterparties; and

 

(xi) none of the Underlying Notes or, in the case of Noteless Loans, the
Designated Loan Agreements and Loan Registers, that constitute or evidence the
Loan Assets has any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed to any Person other than the Issuer and the
Indenture Trustee, as assignees of the Trust Depositor.

 

(q) Value Given. The cash payments received by the Originator in respect of the
purchase price of each Loan sold hereunder constitutes the face value of such
Loan and reasonably equivalent value in consideration for the transfer to the
Trust Depositor of such Loan under this Agreement, such transfer was not made
for or on account of an antecedent debt owed by the Originator to the Trust
Depositor, and such transfer was not and is not voidable or subject to avoidance
under any Insolvency Law.

 

(r) Mortgages. If a Loan is secured by real property and the Originator, other
than solely in its capacity as collateral agent under any Loan Document with an
Obligor, is the mortgagee, the mortgage has been assigned by the Originator to
the Trust Depositor and by the Trust Depositor to the Issuer and the Assignment
of Mortgage has been delivered to the Indenture Trustee.

 

(s) Selection Procedures. No selection procedures determined by the Originator
to be materially adverse to the interests of the Trust Depositor were utilized
by the Originator in selecting the Loans to be sold, assigned, transferred,
set-over and otherwise conveyed hereunder.

 

(t) Environmental. At the time of origination of each Loan where real property
that is material to the operations of the related Obligor serves as Collateral
for such Loan, the related mortgaged property was free of contamination from
toxic substances or hazardous wastes requiring action under Requirements of Law
or is subject to ongoing environmental rehabilitation approved by the Servicer,
and, as of the Closing Date, the Originator has no knowledge of any such
contamination from toxic substances or hazardous waste material on any such real
property unless such items are below action levels.

 

The representations and warranties in Section 3.01(p) shall survive the
termination of this Agreement and such representations and warranties may not be
waived by any party hereto.

 

15



--------------------------------------------------------------------------------

  Section 3.02. Representations and Warranties Regarding Each Loan and as to
Certain Loans in the Aggregate.

 

The Originator represents and warrants (x) with respect to subsections
(a)-(b) below, as to each Loan as of the applicable Cut-Off Date, and (y) with
respect to subsections (c)-(d) below, as to the Loan Pool in the aggregate as of
the applicable Cut-Off Date (after giving effect to the addition of any
Substitute Loans or Additional Loans to the Loan Pool), that:

 

(a) List of Loans. The information set forth in the List of Loans (as the same
may be amended or deemed amended in respect of a conveyance of Substitute Loans
or Additional Loans on a Subsequent Transfer Date) is true, complete and correct
as of the applicable Cut-Off Date.

 

(b) Eligible Loan. Such Loan satisfies the criteria for the definition of
Eligible Loan set forth in the Transfer and Servicing Agreement as of the date
of its conveyance hereunder.

 

(c) No Fraud. Each Loan was originated or acquired without any fraud or material
misrepresentation by the Originator or, to the best of the Originator’s
knowledge, on the part of the Obligor.

 

(d) Loans Secured by Real Property. Less than 40% of the Loan Pool Balance
consists of Loans principally secured by real property. For purposes of this
Section 3.02(d), a Loan shall be considered “principally secured by real
property” if (1) the fair market value of the interest in real property securing
the Loan (reduced by the amount of any lien on the real property interest that
is senior to the Loan and by a proportionate amount of any lien that is in
parity with the Loan) is at least 80% of the adjusted issue price of the Loan
(i.e., in general, the principal amount of the Loan) at the time the Loan was
originated or acquired or (2) substantially all of the proceeds of the Loan were
used to acquire, improve, or protect an interest in real property that, at the
date the Loan was originated or acquired, was the only security for the Loan.

 

  Section 3.03. Representations and Warranties Regarding the Initial Loans in
the Aggregate.

 

The Originator represents and warrants, as of the Cut-Off Date, that:

 

(a) Amounts. The Aggregate Outstanding Loan Balance of the Loans as of the
Initial Cut-Off Date equals the sum of the principal balance of the Class A-1
Notes, the Class A-2B Notes, the Class B Notes, the Class C Notes, the Class D
Notes and the Class E Note and the Outstanding Principal Balance of the
Class A-2A Notes, if any, on the Closing Date.

 

(b) Characteristics. The Initial Loans as of the Cut-Off Date have the following
additional characteristics: (i) the final Scheduled Payment on the Loan with the
latest maturity is not later than 36 months prior to the Legal Final Maturity
Date; and (ii) no Initial Loan was originated after its related Cut-Off Date.

 

16



--------------------------------------------------------------------------------

  Section 3.04. Representations and Warranties Regarding the Loan Files.

 

The Originator represents and warrants as of the applicable Assignment Date that
(i) to the extent that any Loans were pledged as collateral for any of the
Warehouse Transactions, immediately prior to such date (as applicable), a
collateral custodian under the applicable Warehouse Transaction had possession
of each original Underlying Note, if any, and a copy of the Loan and the related
complete Loan File, and there were no other custodial agreements relating to the
same in effect except for a custodial agreement between ACAS and the applicable
borrower or seller, as the case may be with respect to each Warehouse
Transaction; (ii) each of such documents which is required to be signed by the
Obligor has been signed by the Obligor in the appropriate spaces; (iii) all
blanks on any form have been properly filled in and each form has otherwise been
correctly prepared; and (iv) the complete Loan File for each Loan is in the
possession of the Indenture Trustee.

 

  Section 3.05. Representations and Warranties Regarding Concentrations of
Initial Loans.

 

The Originator represents and warrants as of the Closing Date, as to the
composition of the Initial Loans in the Loan Pool as of the Initial Cut-Off
Date, that the Portfolio Criteria are satisfied with respect to the Initial
Loans.

 

  Section 3.06. Representations and Warranties By the Trust Depositor.

 

By its execution of this Agreement and each Subsequent Purchase Agreement, the
Trust Depositor represents and warrants to the Originator that:

 

(a) Organization and Good Standing. The Trust Depositor is a limited liability
company duly organized, validly existing and in good standing under the laws of
Delaware and has the power to own its assets and to transact the business in
which it is currently engaged. The Trust Depositor is duly qualified to do
business as a foreign entity and is in good standing in each jurisdiction in
which the character of the business transacted by it or properties owned or
leased by it requires such qualification, except where the failure so to qualify
would not reasonably be expected to have a material adverse effect on the
business, properties, assets, or condition (financial or other) of the Trust
Depositor or the Issuer.

 

(b) Authorization. The Trust Depositor has the power and authority to make,
execute, deliver and perform this Agreement and the other Transaction Documents
to which it is a party and all of the transactions contemplated under this
Agreement and the other Transaction Documents to which it is a party, and to
create the Issuer and cause it to make, execute, deliver and perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party, and has taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party and to cause the Issuer to be created.

 

(c) Valid Sale. This Agreement and each Subsequent Transfer Agreement, if any,
shall effect a valid sale, transfer and assignment of the Loan Assets,
enforceable against the Trust Depositor and creditors of and purchasers from the
Trust Depositor.

 

17



--------------------------------------------------------------------------------

(d) Binding Agreements. This Agreement and the other Transaction Documents to
which the Trust Depositor is a party constitute the legal, valid and binding
obligation of the Trust Depositor enforceable in accordance with their terms,
except as enforcement of such terms may be limited by applicable Insolvency Laws
and general principles of equity, whether considered in a suit at law or in
equity.

 

(e) No Consent Required. The Trust Depositor is not required to obtain the
consent of any other party or any consent, license, approval or authorization
from, or registration or declaration with, any Governmental Authority in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement or the other Transaction Documents to which it is a party
except (i) for the filing of the UCC financing statements and (ii) such consent,
licenses, approvals, authorization registrations and declarations which have
been obtained and are in full force and effect.

 

(f) No Violations. The execution, delivery and performance of this Agreement and
the other Transaction Documents to which it is a party by the Trust Depositor,
and the consummation of the transactions contemplated hereby and thereby, will
not violate any Requirement of Law applicable to the Trust Depositor, or
constitute a breach of any material mortgage, indenture, contract or other
agreement to which the Trust Depositor is a party or by which the Trust
Depositor or any of the Trust Depositor’s properties may be bound, or result in
the creation or imposition of any security interest, Lien, charge, pledge,
preference, equity or encumbrance of any kind upon any of its properties
pursuant to the terms of any such mortgage, indenture, contract or other
agreement, other than as contemplated by the Transaction Documents.

 

(g) Litigation. No litigation or administrative proceeding of or before any
court, tribunal or governmental body is currently pending, or to the knowledge
of the Trust Depositor threatened, against the Trust Depositor or any of its
properties or with respect to this Agreement, the other Transaction Documents to
which it is a party or the Securities (i) that, if adversely determined, would
in the reasonable judgment of the Trust Depositor be expected to have a material
adverse effect on the business, properties, assets or condition (financial or
otherwise) of the Trust Depositor or the Issuer or the transactions contemplated
by this Agreement or the other Transaction Documents to which the Trust
Depositor is a party or (ii) seeking to adversely affect the federal income tax
or other federal, state or local tax attributes of the Certificate or Notes.

 

(h) Bulk Sales. The execution, delivery and performance of this Agreement do not
require compliance with any “bulk sales” laws by the Trust Depositor.

 

(i) Solvency. The Trust Depositor, at the time of and after giving effect to
each conveyance of Loan Assets under the Transfer and Servicing Agreement is and
will be Solvent.

 

(j) Taxes. The Trust Depositor has filed or caused to be filed all tax returns
that, to its knowledge, are required to be filed and has paid all taxes shown to
be due and payable on such returns or on any assessments made against it or any
of its property and all other taxes, fees or other charges imposed on it or any
of its property by any Governmental Authority (other than any amount of tax due,
the validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with generally

 

18



--------------------------------------------------------------------------------

accepted accounting principles have been provided on the books of the Trust
Depositor); no tax Lien has been filed and, to the Trust Depositor’s knowledge,
no claim is being asserted, with respect to any such tax, fee or other charge.

 

(k) Name and Location; No Changes. The Trust Depositor’s name and location
(within the meaning of Article 9 of the UCC) are as set forth in Section 13.04.
The Trust Depositor has not changed its name, identity, structure, existence or
state of formation, whether by amendment of its certificate of formation, by
reorganization or otherwise, and has not changed its location within the four
months preceding the Closing Date.

 

(l) Not an Investment Company. The Trust Depositor is not, and, after giving
effect to the transactions contemplated hereby and by the other Transaction
Documents, will not be, required to be registered as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended (or the
Trust Depositor is exempt from all provisions of such act).

 

(m) Sale Treatment. The Trust Depositor has treated the transfer of Loan Assets
to the Trust Depositor for all purposes (other than for financial accounting
purposes) as a sale and purchase on all of its relevant books, records,
financial statements and other applicable documents, except to the extent
applicable tax laws require otherwise.

 

Such representations speak as of the execution and delivery of this Agreement
and as of the Closing Date in the case of the Initial Loans, and as of the
applicable Subsequent Transfer Date in the case of the Additional Loans and the
Substitute Loans, but shall survive the sale, transfer and assignment of the
Loans to the Issuer.

 

ARTICLE IV.

 

PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

 

  Section 4.01. Custody of Loans.

 

The contents of each Loan File shall be held in the custody of the Indenture
Trustee under the terms of the Transfer and Servicing Agreement and the
Indenture for the benefit of, and as agent for, the Holders and the Swap
Counterparties.

 

  Section 4.02. Filing.

 

On or prior to the Closing Date, the Originator shall cause the UCC financing
statement(s) referred to in Section 2.02(g) hereof to be filed.

 

  Section 4.03. Name Change or Relocation.

 

(a) During the term of this Agreement, the Originator shall not change its name,
identity, structure, existence or location (as defined in Article 9 of the UCC)
without first giving at least 30 days’ prior written notice to the Owner
Trustee, the Indenture Trustee and each Swap Counterparty.

 

19



--------------------------------------------------------------------------------

(b) If any change in the Originator’s name, identity, structure, existence,
location (as defined in Article 9 of the UCC) or other action would make any
financing or continuation statement or notice of ownership interest or Lien
relating to any Loan Asset seriously misleading within the meaning of applicable
provisions of the UCC or any title statute, the Originator, no later than five
Business Days after the effective date of such change, shall file such
amendments as may be required to preserve and protect the Trust Depositor’s, the
Issuer’s and the Indenture Trustee’s interests in the Loan Assets and the
proceeds thereof.

 

  Section 4.04. Chief Executive Office.

 

During the term of this Agreement, and subject to the other terms and provisions
herein relating to changes in location, the Originator will maintain its chief
executive office in one of the States of the United States.

 

  Section 4.05. Costs and Expenses.

 

The Originator hereby confirms that the Servicer will pay all reasonable costs
and disbursements in connection with the perfection and the maintenance of
perfection, as against all third parties, of the Indenture Trustee’s and the
Issuer’s right, title and interest in and to the Loan Assets (including, without
limitation, the security interest in the Collateral related thereto and the
security interests provided for in the Indenture).

 

  Section 4.06. Sale Treatment.

 

The Originator shall treat the transfer of Loan Assets to the Trust Depositor
for all purposes (other than sale treatment for financial accounting purposes)
as a sale and purchase on all of its relevant books, records, financial
statements and other applicable documents, except to the extent applicable tax
laws require otherwise.

 

  Section 4.07. Separateness from Trust Depositor.

 

The Originator agrees to take or refrain from taking or engaging in with respect
to the Trust Depositor each of the actions or activities specified in the
“substantive consolidation” opinion of Winston & Strawn LLP (including any
certificates of the Originator attached thereto), delivered on the Closing Date,
upon which the conclusions therein are based.

 

ARTICLE V.

 

COVENANTS OF THE ORIGINATOR

 

  Section 5.01. Corporate Existence; Merger or Consolidation.

 

(a) During the term of this Agreement except as provided in Section 5.01(b), the
Originator will keep in full force and effect its existence, rights and
franchises as a corporation under the laws of the jurisdiction of its
incorporation and will obtain and preserve its qualification to do business in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this Agreement, the other Transaction
Documents and each other instrument or agreement necessary or appropriate to the
proper

 

20



--------------------------------------------------------------------------------

administration of this Agreement and the transactions contemplated hereby. In
addition, all transactions and dealings between the Originator, the Trust
Depositor and the Issuer will be conducted on an arm’s-length basis.

 

(b) Any person into which the Originator may be merged or consolidated, or any
corporation resulting from such merger or consolidation to which the Originator
is a party, or any person succeeding by acquisition or transfer to substantially
all of the assets and to the business of the Originator, shall be the successor
to the Originator hereunder, without execution or filing of any paper or any
further act on the part of any of the parties hereto, notwithstanding anything
herein to the contrary.

 

(c) Upon the merger or consolidation of the Originator or transfer of
substantially all of its assets and its business as described in this
Section 5.01, the Originator shall provide the Indenture Trustee, each Swap
Counterparty and the Rating Agencies notice of such merger or consolidation
within five Business Days after completion of the same.

 

  Section 5.02. Loans Not to Be Evidenced by Promissory Notes.

 

The Originator will take no action to cause any Loan not originally evidenced by
an instrument as described in Section 2.06 hereof, to be evidenced by an
instrument (as defined in the UCC), except in connection with the enforcement or
collection of such Loan.

 

  Section 5.03. Security Interests.

 

The Originator will not sell, pledge, assign or transfer to any other Person, or
grant, create, incur, assume or suffer to exist any Lien on any Loan in the Loan
Pool or related Collateral, whether now existing or hereafter transferred to the
Trust Depositor, or any interest therein. The Originator will immediately notify
the Trust Depositor, the Issuer and the Indenture Trustee of the existence of
any Lien on any Loan in the Loan Pool or related Collateral, and the Originator
shall defend the right, title and interest of the Trust Depositor, the Issuer
and the Indenture Trustee in, to and under the Loans in the Loan Pool and the
related Collateral against all claims of third parties; provided, however, that
nothing in this Section 5.03 shall prevent or be deemed to prohibit the
Originator from suffering to exist Permitted Liens upon any of the Loans in the
Loan Pool or any related Collateral.

 

  Section 5.04. Compliance with Law.

 

The Originator hereby agrees to comply in all material respects with all
Requirements of Law applicable to the Originator.

 

  Section 5.05. Liability of Originator; Indemnities.

 

(a) The Originator shall be liable in accordance herewith only to the extent of
the obligations specifically undertaken by the Originator under this Agreement.

 

(b) The Originator shall indemnify, defend and hold harmless the Trust Depositor
from and against any taxes that may at any time be asserted against the Trust
Depositor with respect to the transactions contemplated herein and in the other
Transaction Documents,

 

21



--------------------------------------------------------------------------------

including any sales, gross receipts, general corporation, tangible personal
property, Maryland personal property replacement privilege or license taxes (but
not including any taxes asserted with respect to, and as of the date of, the
sale of the Loans to the Issuer or the issuance and original sale of the
Securities, or asserted with respect to ownership of the Loans, or federal or
other income taxes arising out of distributions on the Certificate or the Notes)
and costs and expenses in defending against the same.

 

(c) The Originator shall indemnify, defend and hold harmless the Trust Depositor
from and against any loss, liability or expense incurred by reason of the
Originator’s willful misfeasance, bad faith or gross negligence (other than
errors in judgment) in the performance of its duties under this Agreement, or by
reason of reckless disregard of its obligations and duties under this Agreement.

 

(d) Indemnification under this Section shall include, without limitation,
reasonable fees and expenses of counsel and expenses of litigation. If the
Originator shall have made any indemnity payments pursuant to this Section 5.05,
and the Trust Depositor thereafter shall collect any of such amounts from
others, the Trust Depositor shall promptly repay such amounts to the Originator,
without interest.

 

  Section 5.06. Limitation on Liability of Originator and Others.

 

The Originator and any director or officer or employee or agent of the
Originator may rely in good faith on any document of any kind, prima facie
properly executed and submitted by any Person respecting any matters arising
hereunder. The Originator and any director or officer or employee or agent of
the Originator shall be reimbursed by the Trust Depositor for any liability or
expense incurred by reason of the Trust Depositor’s willful misfeasance, bad
faith or negligence (except errors in judgment) in the performance of their
respective duties hereunder, or by reason of the reckless disregard of their
respective obligations and duties hereunder. The Originator shall not be under
any obligation to appear in, prosecute or defend any legal action that shall not
be incidental to its obligations under this Agreement, and that in its opinion
may involve it in any expense or liability.

 

ARTICLE VI.

 

REMEDIES UPON MISREPRESENTATION; REPURCHASE OPTION

 

  Section 6.01. Repurchases of, or Substitution for, Loans for Breach of
Representations and Warranties.

 

Upon a discovery by the Servicer, the Trust Depositor or the Trustees of a
breach of a representation or warranty of the Originator as set forth in
Section 3.01, Section 3.02, Section 3.03, Section 3.04, and Section 3.05, or as
made or deemed made in any Addition Notice or any Subsequent Purchase Agreement
relating to Substitute Loans or Additional Loans, as applicable, that materially
and adversely affects the interests of the Noteholders or any Swap Counterparty
in such Loan (in either case without regard to the benefits of the Reserve Fund)
(an “Ineligible Loan”), the party discovering the breach shall give prompt
written notice to the other parties; provided, that, the Trustees shall have no
duty or obligation to inquire or to investigate the

 

22



--------------------------------------------------------------------------------

breach by the Originator of any of such representations or warranties. The
Originator shall repurchase each such Ineligible Loan at a repurchase price
equal to the Transfer Deposit Amount, not later than the next succeeding
Determination Date following the date the Originator becomes aware of, or
receives written notice from any Trustee, the Servicer or the Trust Depositor
of, any such breach or inaccuracy and which breach or inaccuracy has not
otherwise been cured; provided, however, that if the Originator is able to
effect a substitution for any such Ineligible Loan in compliance with
Section 2.04, the Originator may, in lieu of repurchasing such Loan, effect a
substitution for such affected Loan with a Substitute Loan not later than the
date a repurchase of such affected Loan would be required hereunder; provided
further that, with respect to a breach of representation or warranty relating to
the Loans in the aggregate and not to any particular Loan, the Originator may
select Loans (without adverse selection) to repurchase (or substitute for) such
that, had such Loans not been included as part of the Loan Assets (and, in the
case of a substitution, had such Substitute Loan been included as part of the
Loan Assets instead of the selected Loan), there would have been no breach of
such representation or warranty. Notwithstanding any other provision of this
Agreement, the obligation of the Originator described in this Section 6.01 shall
not (a) terminate or be deemed released by any party hereto upon a Servicer
Transfer pursuant to Article VIII of the Transfer and Servicing Agreement or
(b) include any obligation to make payment on account of a breach of a Loan by
an Obligor subsequent to the date on which such Loan was transferred to the
Issuer. The repurchase obligation described in this Section 6.01 is in no way to
be satisfied with monies in the Reserve Fund.

 

  Section 6.02. Reassignment of Repurchased or Substituted Loans.

 

Upon receipt by the Indenture Trustee for deposit in the Collection Account of
the amounts described in Section 2.04(a) or Section 6.01 (or upon the Subsequent
Transfer Date related to a Substitute Loan described in Section 2.04(a) or
Section 6.01), and upon receipt of a certificate of a Servicing Officer in the
form attached as Exhibit E to the Transfer and Servicing Agreement, the
Indenture Trustee is required under the Transfer and Servicing Agreement to
assign to the Trust Depositor, and the Trust Depositor shall assign to the
Originator, all of the Issuer’s (or Trust Depositor’s, as applicable) right,
title and interest in the repurchased or substituted Loan and related Loan
Assets without recourse, representation or warranty. Such reassigned Loan shall
no longer thereafter be included in any calculations of Outstanding Loan
Balances required to be made hereunder or otherwise be deemed a part of the Loan
Pool.

 

ARTICLE VII.

 

ORIGINATOR INDEMNITIES

 

  Section 7.01. Originator’s Indemnification.

 

The Originator will defend and indemnify the Trust Depositor, the Issuer, the
Trustees, any agents of the Trustees and the Holders and the Swap Counterparties
(any of which, an “Indemnified Party”) against any and all costs, expenses,
losses, damages, claims and liabilities, joint or several, including reasonable
fees and expenses of counsel and expenses of litigation (collectively, “Costs”)
arising out of or resulting from (i) this Agreement or the use, ownership or
operation of any Collateral by the Originator or the Servicer or any Affiliate
of either, (ii) any

 

23



--------------------------------------------------------------------------------

representation or warranty or covenant made by the Originator in this Agreement
being untrue or incorrect (subject to the limitations described in the Preamble
to Article III of this Agreement), and (iii) any untrue statement or alleged
untrue statement of a material fact contained in the Offering Memorandum or in
any amendment thereto or the omission or alleged omission to state therein a
material fact necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement was made in conformity with information furnished to the Trust
Depositor by the Originator specifically for use therein; provided, however,
that the Originator shall not be required to so indemnify any such Indemnified
Party for such Costs to the extent that such Cost shall be due to or arise from
the willful misfeasance, bad faith or negligence of such Indemnified Party, or
the failure of such Indemnified Party to comply with any express undertaking,
agreement or covenant made by such Indemnified Party in a Transaction Document
to which it is a party or the breach subsequent to the Closing Date by an
Obligor under a Loan. Notwithstanding any other provision of this Agreement, the
obligation of the Originator under this Section 7.01 shall not terminate upon a
Servicer Transfer pursuant to Article VIII of the Transfer and Servicing
Agreement and shall survive any termination of that agreement or this Agreement.

 

  Section 7.02. Liabilities to Obligors.

 

No obligation or liability to any Obligor under any of the Loans is intended to
be assumed by the Trustees, the Issuer, the Holders and the Swap Counterparties
under or as a result of this Agreement and the transactions contemplated hereby.

 

  Section 7.03. Tax Indemnification.

 

(a) The Originator agrees to pay, and to indemnify, defend and hold harmless the
Trust Depositor, the Issuer, the Trustees, the Holders and the Swap
Counterparties from any taxes that may at any time be asserted with respect to,
and as of the date of, the transfer of the Loans to the Trust Depositor and the
transfer by the Trust Depositor of the Loans to the Issuer and the further
pledge by the Issuer to the Indenture Trustee, including, without limitation,
any sales, gross receipts, general corporation, personal property, privilege or
license taxes (but not including any federal, state or other taxes arising out
of the creation of the Issuer and the issuance of the Notes and Certificates)
and costs, expenses and reasonable counsel fees in defending against the same,
whether arising by reason of the acts to be performed by the Originator or the
Servicer under this Agreement or imposed against the Issuer, any Securityholder,
any Swap Counterparty or otherwise. Notwithstanding any other provision of this
Agreement, the obligation of the Originator under this Section 7.03 shall not
terminate upon a Servicer Transfer pursuant to Article VIII of the Transfer and
Servicing Agreement and shall survive any termination of this Agreement.

 

(b) The Originator agrees to pay and to indemnify, defend and hold harmless the
Issuer, the Trust Depositor, the Trustees, the Holders and the Swap
Counterparties, on an after-tax basis (as hereinafter defined), from any state
or local personal property taxes, gross rent taxes, leasehold taxes or similar
taxes that may at any time be asserted with respect to the ownership of the
Loans (including security interests therein) and the receipt of rentals
therefrom by the Issuer, and costs, expenses and reasonable counsel fees in
defending against the same,

 

24



--------------------------------------------------------------------------------

excluding, however, taxes based upon or measured by gross or net income or
receipts (other than taxes imposed specifically with respect to rentals). As
used in this Section, the term “after-tax basis” shall mean, with respect to any
payment to be received by an indemnified person, that the amount to be paid by
the Originator shall be equal to the sum of (i) the amount to be received
without regard to this sentence, plus (ii) any additional amount that may be
required so that after reduction by all taxes imposed under any federal, state
and local law, and taking into account any current credits or deductions arising
therefrom, resulting either from the receipt of the payments described in both
clauses (i) and (ii) hereof, such sum shall be equal to the amount described in
clause (i) above.

 

  Section 7.04. Adjustments.

 

(a) The Originator agrees that, with respect to each Loan that provides for a
Prepayment Amount less than the amount calculated in accordance with the
definition thereof, the Originator shall indemnify the Trust Depositor or the
Issuer as assignee thereof in an amount at least equal to the excess of the
“Prepayment Amount” as calculated in accordance with the definition thereof over
the amount otherwise payable upon prepayment of such Loan.

 

(b) The Originator hereby further agrees that if any real property collateral
securing any Loan described in Section 3.02(d) hereof becomes the subject of any
claims, proceedings, Liens or encumbrances with respect to any material
violation or claimed material violation of any federal or state environmental
laws or regulations, such Loan shall for all purposes hereunder be, at and
following the time of discovery by the Originator, the Trust Depositor, the
Servicer or any Trustee of such fact, deemed an Ineligible Loan subject to the
same remedial and recourse provisions hereunder as other Loans determined to be
Ineligible Loans hereunder.

 

  Section 7.05. Operation of Indemnities.

 

Indemnification under this Article VII shall include, without limitation,
reasonable fees and expenses of counsel and expenses of litigation. If the
Originator has made any indemnity payments to the Trust Depositor or the
Trustees pursuant to this Article VII and the Trust Depositor or the Trustees
thereafter collects any of such amounts from others, the Trust Depositor or the
Trustees will repay such amounts collected to the Originator, except that any
payments received by the Trust Depositor or the Trustees from an insurance
provider as a result of the events under which the Originator’s indemnity
payments arose shall be repaid prior to any repayment of the Originator’s
indemnity payment.

 

ARTICLE VIII.

 

MISCELLANEOUS

 

  Section 8.01. Amendment.

 

(a) This Agreement may be amended by the Originator and the Trust Depositor,
without the consent of any Holders, to cure any ambiguity, to correct or
supplement any provisions in this Agreement that are inconsistent with the
provisions herein, or to add any other provisions with respect to matters or
questions arising under this Agreement that shall not be inconsistent with the
provisions of this Agreement or make such changes as shall be necessary or

 

25



--------------------------------------------------------------------------------

advisable in order for the Offered Notes to be listed on the Irish Stock
Exchange; provided, however, (i) that the consent of the Noteholders will be
required unless the Issuer obtains an Opinion of Counsel stating that the
amendment does not adversely affect in any material respect the interests of any
Holder of the Offered Notes and (ii) that the consent of each Swap Counterparty
will be required unless the Issuer obtains an Opinion of Counsel stating that
the amendment does not adversely affect in any material respect the interests of
the Swap Counterparties.

 

(b) This Agreement may also be amended from time to time by the Originator and
the Trust Depositor, with the consent of the Servicer, the Indenture Trustee,
the Owner Trustee on behalf of the Issuer, each Swap Counterparty and the
Required Holders, for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement or of modifying in
any manner the rights of the Holders; provided, however, that no such amendment
shall (i) increase or reduce in any manner the amount of, or accelerate or delay
the timing of or change the method of calculating Collections of payments on the
Loans (including by way of amendment of related definitions), or (ii) change in
any manner (including through amendment of related definitions) the number or
proportion of Noteholders that are required to consent to any such amendment,
without the consent of all Noteholders and the Certificate of the relevant
affected Class then outstanding.

 

(c) Prior to the execution of any such amendment or consent, the Originator
shall cause the Indenture Trustee to furnish written notification of the
substance of such amendment or consent and a copy thereof to each Rating Agency.
In addition, prior to the execution of any such amendment or consent, the
Originator shall cause the Indenture Trustee to obtain written confirmation from
each of Fitch and S&P that entry into such amendment or consent satisfies the
Fitch Rating Condition and the S&P Rating Condition, respectively.

 

(d) Promptly after the execution of any such amendment or consent, the
Originator shall cause the Owner Trustee and the Indenture Trustee, as the case
may be, to furnish written notification of the substance of such amendment or
consent to each Securityholder and each Swap Counterparty, respectively. It
shall not be necessary for the consent of the Holders or the Swap Counterparties
pursuant to Section 8.01(b) to approve the particular form of any proposed
amendment or consent, but it shall be sufficient if such consent shall approve
the substance thereof. The manner of obtaining such consents and of evidencing
the authorization by the Holders and the Swap Counterparties of the execution
thereof shall be subject to such reasonable requirements as the Owner Trustee or
the Indenture Trustee may prescribe.

 

(e) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee shall be entitled to receive and rely upon an Opinion
of Counsel stating that the execution of such amendment is authorized or
permitted by this Agreement. Such Trustee may, but shall not be obligated to,
consent to any such amendment that affects such Trustee’s own rights, duties or
immunities under this Agreement or otherwise.

 

  Section 8.02. Governing Law.

 

(a) THIS AGREEMENT, INCLUDING THE RIGHTS, DUTIES AND REMEDIES OF THE PARTIES
HERETO, SHALL BE CONSTRUED IN ACCORDANCE WITH THE

 

26



--------------------------------------------------------------------------------

LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES).

 

(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 8.02(b).

 

(c) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH SUCH PARTY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO.

 

  Section 8.03. Notices.

 

All notices, demands, certificates, requests and communications hereunder
(“notices”) shall be in writing and shall be effective (a) upon receipt when
sent through the U.S. mails, registered or certified mail, return receipt
requested, postage prepaid, with such receipt to be effective the date of
delivery indicated on the return receipt, or (b) one Business Day after delivery
to an overnight courier, or (c) on the date personally delivered to an
Authorized Officer of the party to which sent, or (d) on the date transmitted by
legible telecopier transmission with a confirmation of receipt, in all cases
addressed to the recipient as follows:

 

  (i) If to the Originator:

 

American Capital Strategies, Ltd.

2 Bethesda Metro Center

14th Floor

Bethesda, Maryland 20814

Attention: Compliance Officer

Facsimile No.: (301) 654-6714

 

27



--------------------------------------------------------------------------------

  (ii) If to the Trust Depositor:

 

ACAS Business Loan LLC, 2005-1

2 Bethesda Metro Center

14th Floor

Bethesda, Maryland 20814

Attention: Compliance Officer

Facsimile No.: (301) 654-6714

 

  (iii) If to S&P:

 

Standard & Poor’s Inc.

55 Water Street

41st Floor

New York, New York 10041

Attention:        Surveillance: CDO Surveillance

Facsimile No.: (212) 438-2662

 

with an electronic copy to:

 

cdo_surveillance@sandp.com (all Quarterly Reports and notices of payment
defaults)

clo_loans@standardandpoors.com (all notices of payment defaults)

 

  (iv) If to Moody’s:

 

Moody’s Investors Service, Inc.

99 Church Street

New York, New York 10007

Attention: CDO Monitoring Department

Facsimile No.: (212) 553-3707

email: cdomonitoring@moodys.com

 

  (v) If to Fitch:

 

Fitch, Inc.

One State Street Plaza

New York, New York 10004

Attention: CDO Surveillance

Facsimile No.: (212) 514-6501

email: cdo.surveillance@fitchratings.com

 

  (vi) If to the Initial Purchasers:

 

Wachovia Capital Markets, LLC

Citigroup Global Markets Inc.

Banc of America Securities LLC

Harris Nesbitt Corp.

 

28



--------------------------------------------------------------------------------

BB&T Capital Markets

HVB Capital Markets, Inc.

c/o Wachovia Capital Markets, LLC

One Wachovia Center, Mail Code: NC0610

301 South College Street

Charlotte, North Carolina 28288-0610

Attention:        Asset Securitization Division

Facsimile No.: (704) 383-4012

 

  (vii) If to a Swap Counterparty:

 

At the address set forth for such party in the applicable Swap.

 

Each party hereto may, by notice given in accordance herewith to each of the
other parties hereto, designate any further or different address to which
subsequent notices shall be sent.

 

  Section 8.04. Severability of Provisions.

 

If one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement,
the Notes, the Certificates or the rights of the Holders thereof, and any such
prohibition, invalidity or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such covenants, agreements, provisions or
terms in any other jurisdiction.

 

  Section 8.05. Third Party Beneficiaries.

 

Except as otherwise specifically provided herein, the parties hereto hereby
manifest their intent that no third party, other than each Trustee, each
Securityholder and each Swap Counterparty, shall be deemed a third party
beneficiary of this Agreement, and specifically that the Obligors are not third
party beneficiaries of this Agreement.

 

  Section 8.06. Counterparts.

 

This Agreement may be executed by facsimile signature and in several
counterparts, each of which shall be an original and all of which shall together
constitute but one and the same instrument.

 

  Section 8.07. Headings.

 

The headings of the various Articles and Sections herein are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

 

  Section 8.08. No Bankruptcy Petition; Disclaimer.

 

(a) Each of the Originator and the Trust Depositor covenants and agrees that,
prior to the date that is one year and one day (or, if longer, the preference
period then in effect and one

 

29



--------------------------------------------------------------------------------

day) after the payment in full of all amounts owing in respect of all
outstanding Classes of Notes rated by any Rating Agency, it will not institute
against the Trust Depositor (in the case of the Originator) or the Issuer, or
join any other Person in instituting against the Trust Depositor or the Issuer,
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceedings under the laws of the United States or
any state of the United States. This Section 8.08 will survive the termination
of this Agreement.

 

(b) The provisions of this Section 8.08 shall be for the third party benefit of
those entitled to rely thereon, including the Holders and the Swap
Counterparties, and shall survive the termination of this Agreement.

 

  Section 8.09. Prohibited Transactions with Respect to the Issuer.

 

The Originator shall not:

 

(a) provide credit to any Securityholder for the purpose of enabling such
Securityholder to purchase Notes or Certificates, respectively;

 

(b) purchase any Notes or Certificates in an agency or trustee capacity; or

 

(c) except in its capacity as Servicer as provided in the Transfer and Servicing
Agreement, lend any money to the Issuer.

 

  Section 8.10. Assignment or Delegation by the Originator.

 

Except as specifically authorized hereunder, the Originator may not convey and
assign or delegate any of its rights or obligations hereunder absent the prior
written consent of the Trust Depositor, the Trustees and the Swap
Counterparties, and any attempt to do so without such consent shall be void.

 

  Section 8.11. Limited Recourse.

 

The obligations of the Trust Depositor and the Originator under this Agreement
are solely the obligations of the Trust Depositor and the Originator. No
recourse shall be had for the payment of any amount owing by the Trust Depositor
or the Originator under this Agreement or for the payment by the Trust Depositor
or the Originator of any fee in respect hereof or any other obligation or claim
of or against the Trust Depositor or the Originator arising out of or based upon
this Agreement, against any employee, officer, director, Affiliate, shareholder,
partner or member of the Trust Depositor or the Originator or against the
employee, officer, director, shareholder, partner or member or any Affiliate of
such Person. The provisions of this Section 8.11 shall survive termination of
this Agreement

 

[Remainder of Page Intentionally Left Blank]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AMERICAN CAPITAL STRATEGIES, LTD.,

as the Originator

By:   /s/    SAMUEL A. FLAX        

Name:

  Samuel A. Flax

Title:

  Executive VP and General Counsel ACAS BUSINESS LOAN LLC, 2005-1, as the Trust
Depositor By:   /s/    SAMUEL A. FLAX        

Name:

  Samuel A. Flax

Title:

  Vice President and Secretary

 

ACAS Business Loan Trust 2005-1

Transfer Agreement



--------------------------------------------------------------------------------

Exhibit A

 

Form of Assignment

 

In accordance with the ACAS Transfer Agreement (the “ACAS Transfer Agreement”),
dated as of October 4, 2005, made by and between the undersigned, American
Capital Strategies, Ltd., as Originator, and ACAS Business Loan LLC, 2005-1 (the
“Trust Depositor”), as assignee thereunder, the undersigned does hereby sell,
transfer, assign, set over and otherwise convey to the Issuer, on behalf of the
Trust Depositor, (i) the Initial Loans and all Collections and other monies due
or to become due in payment of such Loans on and after the Initial Cut-Off Date,
including any Prepayment Amounts, any Prepayment Premiums, any Late Charges, any
payments in respect of a casualty or early termination, any Insurance Proceeds
and any Liquidation Proceeds received with respect to the foregoing; (ii) the
Collateral related to such Loans (to the extent the Originator, other than
solely in its capacity as collateral agent under any loan agreement with an
Obligor, has been granted a Lien thereon), including the related security
interest granted by the Obligor under such Loans, all proceeds from any sale or
other disposition of such Collateral, and all Insurance Policies; (iii) the Loan
Files and all documents and records (including computer records) relating
thereto; (iv) all guarantees, indemnities, warranties and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Loans; (v) the Trust Accounts and all Trust Account Property (to
the extent of the Originator’s interest if any therein); and (vi) all income,
payments, products, proceeds and other benefits of any and all of the foregoing.

 

Capitalized terms used herein have the meanings given such terms in the ACAS
Transfer Agreement.

 

This Assignment is made pursuant to and in reliance upon the representation and
warranties on the part of the undersigned contained in Article III of the ACAS
Transfer Agreement and no others.

 

IN WITNESS WHEREOF, the undersigned has caused this Assignment to be duly
executed this [    ] day of [                    ], 2005.

 

AMERICAN CAPITAL STRATEGIES, LTD. By:    

Name:

   

Title:

   

 

A-1